EXHIBIT A
                                                                                                                    SBR / FORECL
                                                                                                     Transmittal Number: 18757591
Notice of Service of Process                                                                            Date Processed: 09/27/2018

Primary Contact:           Krista Yerby
                           Midland Credit Management, Inc.
                           2365 Northside Drive
                           Ste 300
                           San Diego, CA 92108

Entity:                                       Midland Funding LLC
                                              Entity ID Number 2618148
Entity Served:                                Midland Funding LLC
Title of Action:                              Joann Albrecht, on behalf of herself and All Others Similiarly Situated vs. Midland
                                              Funding LLC
Document(s) Type:                             Summons and Notice
Nature of Action:                             Foreclosure
Court/Agency:                                 Suffolk County Supreme Court, New York
Case/Reference No:                            609857/2018
Jurisdiction Served:                          New York
Date Served on CSC:                           09/26/2018
Answer or Appearance Due:                     30 Days
Originally Served On:                         State of NY on 09/14/2018
How Served:                                   Certified Mail
Sender Information:                           Mitchell L. Pashkin
                                              631-629-7709
Client Requested Information:                 Premises Address: not shown

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                                         !'   •qq




                   State of New York - Department of State
                           Division of Corporations

Party Served:                                 Plaintiff/Petitioner:
 MIDLAND FUNDING LLC                             ALBRECHT,. JOANN



 C/O CORPORATION SERVICE COMPANY
 80 STATE STREET
 ALBANY, NY 12207




 Dear Sir/Madam:
 Enclosed herewith is a legal document which was served upon the Secretary of
 State on 09/14/2018 pursuant to SECTION 303 OF THE LIMITED LIABILITY COMPANY
 LAW. This copy is being transmitted pursuant to such statute to the address
 provided for such purpose.



                                                             Very truly yours,
                                                      Division of Corporations
v ';•`                                                         ~ aa




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF SUFFOLK

         JOANN ALBRECHT,
         ON BEHALF OF HERSELF AND ALL OTHERS                                   INDEX NO. 609857/2018
         SIMILIARLY SITUATED,                                                  FILING DATE: 05/22/18

                                                 Plaintiff,                    SUMMONS
                -against-                                                      WITH NOTICE

         MIDLAND FUNDING LLC, AND                                              Plaintiff designates
         MIDLAND CREDIT MANAGEMENT, INC.,                                      Suffolk County
                                                                               as the place of trial
                                                 Defendants.
                                                                               The basis of the venue is
                                                                               PlaintifP s residence

         To the above named Defendant(s):

                You are hereby summoned to answer the complaint in this action and to serve a copy of your

         answer, or if the complaint is not served with the sununons, to serve a notice of appearance, on the

         plaintiff s attorney within 20 days after the service of this summons, exclusive of the day of service

         (or within 30 days after the service is complete if the summons is not personally delivered to you

         within the State of New York); and in case of your failure to appear or, answer, judgment will be

         taken against you by default for the sum of $1,000 as regards Plaintiff individually and $500,000.00

         to be distributed among the class members in any certified class with interest thereon from the

         22nd day of May 2017; together with the costs of this action and attorney's fees.

                 TAKE NOTICE that the object of this action and the relief sought is to recover damages for

         violations of 15 USC 1692, et. seq: and that in case of your failure to answer, judgment will be taken

         against you for the sum of $1,000 as regards Plaintiff individually and $500,000.00 to be distributed

         among the class members in any certified class with interest thereon from the 22nd day of May

         2017, together with the costs of this action and attorney's fees.
-IN
                                   a -4,




      Dated:        May 22, 2018

      /s/
      Mitchell L. Pashkin
      Attorney For Plaintiff
      775 Park Avenue, Ste., 255
      Huntington, NY 11743
      (631) 629-7709
Index No. 609857/2018



JOANN ALBRECHT,
ON BEHALF OF HERSELF AND ALL OTHERS
SIMILIARLY SITUATED,

                       Plaintiff(s) ,

        -vs-

MIDLAND FUNDING LLC, AND,
MIDLAND CREDIT MANAGEMENT, INC.,.

                       Defendant(s) .


      SUMMONS WITH NOTICE


Mitchell L. Pashkin certifies that, to the
best of his knowledge, information and
belief, formed after an inquiry
reasonable under the circumstances, the
presentation of the annexed paper(s) or
the contentions therein are not frivolous as
defined in 22 NYCRR 130-1.1.(c).



/s/


Mitchell L. Pashkin
Attorney For Plaintiff(s)
7 75 Park Avenue, Ste., 255
Huntington, NY 11743
(631) 629-77Q9
,   ~ ® ~. ~ ;   C\~




r
008-116e (aay. eme)


  DEPARTMENT OF STATE                                                                                               U.S. POSTAGE>} PITNEY BOWES
DIVISION OF LICENSING SERVICES
         P.O. BOX 22001          -                                                                                          00
      ALBANY, NY 12201-2001                                                                                         ZIP 12231 ~' 003.92®
                                                                                                                    02 1 VY
                                                 uarJ %.c.n I lriw rvIr+11-                                         0001391831SEP- 24. 2018




                                     VI~~I~IIIIII~IIIN~IINII~II~I~III~IIII~I

                                      201809200060
                                      C/O CORPORATION SERVICE COMPANY
                                      80 STATE STREET
                                      ALBANY NY,12207


                                                   _ .. ..~..+   ii:~i~   ji - ]f tj   ~t~~~   t~= 1'   `   ~tii ~i t j. {;r!''Ss•
                                        ~~~~'«
